SANDSTROM, Justice,
dissenting.
[¶ 23] I respectfully dissent.
[¶ 24] The fundamental flaw in the majority opinion is that it confuses “good faith” with “reasonable.”
[¶ 25] In Martinson v. Martinson, we said:
In deciding a request for attorney fees and costs under N.D.C.C. § 14-05-23, the court must balance one party’s needs against the other party’s ability to pay and consider whether either party’s actions unreasonably increased the time and expenditures on the case. Berg [v. Berg], 2000 ND 36, ¶22, 606 N.W.2d 895. In determining whether to award costs and attorney fees, fault is a consideration only to the extent one party has unreasonably escalated the fees. Wagner v. Wagner, 2007 ND 101, ¶ 23, 733 N.W.2d 593.
2010 ND 110, ¶ 24, 783 N.W.2d 633 (emphasis added).
[¶ 26] A reasonableness standard is objective — what would a reasonable person have done in the circumstances? By contrast, a good-faith standard is subjective— did the party in question think it was acting reasonably, regardless of whether it was or not when viewed from the perspective of a reasonable person? See Black’s Law Dictionary 762, 1379 (9th ed. 2009) (“Good faith” is a “state of mind consisting in ... honesty in belief or purpose, ... faithfulness to one’s duty or obligation, ... or ... absence of intent to defraud or to seek unconscionable advantage.” “Reasonable” is “[fjair, proper, or moderate under the circumstances ... [according to reason.”).
[¶ 27] As the district court properly held, when a party acts unreasonably but in good faith, the party is still acting unreasonably. The court found Aimee Mar-tinson unreasonably increased the expenditures. Evidence in the record supports the finding. Her unreasonableness is not obviated by good faith. The district court did not abuse its discretion.
[¶ 28] The cancellation of the Minnesota hearing merits additional comment. Aimee Martinson cancelled the hearing and did not notify James Martinson of the fact. When she cancelled the hearing, she had a duty to inform James Martinson so he would not incur the costs of attending and being represented at the hearing.
[¶ 29] Finally, I agree that the district court failed to indicate which of three options it was ordering on the first issue addressed. I would remand under N.D.RApp.P. 35(a)(3) (“If an issue or issues have not been tried or, if tried, not determined, the court may remand the case to the district court for a determination of the issue or issues, without relinquishing jurisdiction of the appeal.”).
[¶ 30] Dale V. Sandstrom